Jerry SANDERLIN, Plaintiff-Appellant,

                                                       v.
                          SEMINOLE TRIBE OF FLORIDA, Defendant-Appellee.

                                                 No. 00-10312.

                                       United States Court of Appeals,
                                               Eleventh Circuit.

                                                March 8, 2001.

Appeal from the United States District Court for the Southern District of Florida. (No. 99-06641-CV-WPD),
William P. Dimitrouleas, Judge.

Before EDMONDSON and MARCUS, Circuit Judges, and RESTANI*, Judge.

        MARCUS, Circuit Judge:

        Plaintiff Jerry Sanderlin appeals the district court's order granting Defendant Seminole Tribe of
Florida ("Tribe")'s motion to dismiss for lack of jurisdiction. Sanderlin also appeals the district court's denial

of his motion for reconsideration as well as that court's denial of his motion to compel certain
jurisdiction-related discovery. In his complaint Sanderlin alleges that the Tribe discriminated against him
on the basis of disability in violation of the federal Rehabilitation Act. The district court dismissed the case

because it found that the Tribe was entitled to the sovereign immunity accorded Native American tribes.
Sanderlin does not dispute that the Tribe generally would be entitled to immunity, but asserts that in this
context Congress has abrogated that immunity, and additionally that the Tribe waived whatever immunity

it may have had by accepting federal funds.
        Because the Tribe has not waived its sovereign immunity, and Congress did not expressly abrogate
that immunity through the Rehabilitation Act, the district court properly dismissed Sanderlin's lawsuit. Nor

did the district court commit reversible error by denying Sanderlin's motion for reconsideration and motion

to compel. Accordingly, we affirm.

                                                        I.
        The relevant background is straightforward. Sanderlin was hired by the Tribe, a federally-recognized
Native American tribe, in January 1993 to be a law enforcement officer with the Seminole Department of Law

Enforcement ("SDLE"). In July 1996, Sanderlin suffered a seizure, and subsequently was diagnosed with



    *
     Honorable Jane A. Restani, Judge, U.S. Court of International Trade, sitting by designation.
epilepsy. On July 17, 1996, Sanderlin returned to light duty with a restriction against the use of a firearm or

the operation of a police cruiser. Sanderlin was accommodated in that way through January 6, 1997, when
he returned to work on road patrol. On March 20, 1998, Sanderlin suffered another seizure. Three days later

he returned to full duty with a driving restriction. On June 21, 1998, however, Sanderlin was terminated.

        On May 26, 1999, Sanderlin filed this action in the United States District Court for the Southern

District of Florida alleging that the Tribe had discriminated against him on the basis of his disability

(epilepsy), in violation of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. ("the Act"). In his

complaint, Sanderlin alleged that he was able to perform the essential functions of a law enforcement officer

either with or without reasonable accommodation, and that "[t]he Defendant refused to provide a reasonable
accommodation to the Plaintiff for his continued employment." Sanderlin sought reinstatement, with any

necessary reasonable accommodation, to his previous position, or alternatively front pay. Sanderlin also

sought compensatory and punitive damages and back pay.
        On July 30, 1999, the Tribe moved to dismiss for lack of subject matter jurisdiction. The Tribe
argued that it was immune from suit under the Act because it had not waived its tribal sovereign immunity

nor had Congress expressly and unmistakably abrogated that immunity. While the motion to dismiss was
pending, Sanderlin filed a motion to compel discovery, seeking to compel the Tribe to produce documents
reflecting its receipt of funds from the United States Government ("Government"). These documents,
according to Sanderlin, were relevant to establishing jurisdiction.
        On December 21, 1999, the district court granted the Tribe's motion to dismiss, holding that it did

not have jurisdiction over Sanderlin's claim because the Tribe had not waived its right to tribal immunity and
Congress had not abrogated tribal immunity under the Act. In the same order, the court also denied all

pending motions, including Sanderlin's motion to compel, as moot. On December 30, 1999, Sanderlin, citing

new evidence, moved the district court to reconsider the dismissal order. The district court denied that motion

on January 5, 2000. This appeal followed.
                                                      II.

         We review de novo the district court's dismissal of a complaint for sovereign immunity. See State

of Florida v. Seminole Tribe, 181 F.3d 1237, 1240-41 (11th Cir.1999); Florida Paraplegic Ass'n, Inc. v.

Miccosukee Tribe of Indians, 166 F.3d 1126, 1128 (11th Cir.1999).              The denial of a motion for

reconsideration or a motion to compel discovery is reviewed only for abuse of discretion. See Lockard v.
Equifax, Inc., 163 F.3d 1259, 1267 (11th Cir.1998) ("This court reviews the denial of a Rule 59 motion [for

reconsideration] for an abuse of discretion."); Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th

Cir.1999) (reviewing denial of a motion to compel for abuse of discretion).

                                                       III.

         We address first the question of sovereign immunity and subject matter jurisdiction. It is well-settled
that "[a]s a matter of federal law, an Indian tribe is subject to suit only where Congress has authorized the suit

or the tribe has waived its immunity." Kiowa Tribe of Oklahoma v. Manufacturing Technologies, Inc., 523

U.S. 751, 754, 118 S.Ct. 1700, 1702, 140 L.Ed.2d 981 (1998); see also Oklahoma Tax Comm'n v. Citizen

Band Potawatomi Tribe, 498 U.S. 505, 509, 111 S.Ct. 905, 909, 112 L.Ed.2d 1112 (1991) ("Suits against

Indian tribes are [ ] barred by sovereign immunity absent a clear waiver by the tribe or congressional

abrogation."); Seminole Tribe, 181 F.3d at 1241 ("A suit against an Indian tribe is ... barred unless the tribe

clearly waived its immunity or Congress expressly abrogated that immunity by authorizing the suit.");

Tamiami Partners, Ltd. v. Miccosukee Tribe of Indians, 63 F.3d 1030, 1038 n. 30 (11th Cir.1995) (same).

Although Congress "has occasionally authorized limited classes of suits against Indian tribes" and "has
always been at liberty to dispense with [ ] tribal immunity or to limit it," it nevertheless has "consistently

reiterated its approval of the immunity doctrine." Oklahoma Tax Comm'n, 498 U.S. at 510, 111 S.Ct. at 910.

Moreover, "statutes are to be construed liberally in favor of the Indians, with ambiguous provisions

interpreted to their benefit." Montana v. Blackfeet Tribe of Indians, 471 U.S. 759, 766, 105 S.Ct. 2399, 2403,

85 L.Ed.2d 753 (1985) (same); Oneida County v. Oneida Indian Nation, 470 U.S. 226, 247, 105 S.Ct. 1245,

84 L.Ed.2d 169 (1985); see also Florida Paraplegic Ass'n, 166 F.3d at 1130 ("[W]e should not assume

lightly that Congress intended to restrict Indian sovereignty through a piece of legislation.").
        Sanderlin contends that both exceptions to the rule of tribal sovereign immunity are present in this

case. He asserts that the Tribe waived its immunity by accepting federal funds contingent on compliance with

the Rehabilitation Act. He also asserts that Congress abrogated tribal immunity when it enacted relevant

portions of the Act. We consider these arguments in turn.
                                                       A.

         Sanderlin argues that, by accepting federal funds, the Tribe voluntarily waived its right to immunity

from lawsuits under the Rehabilitation Act. Sanderlin does not suggest that the Tribe explicitly waived its
right to immunity, but rather maintains that the Tribe did so implicitly when Tribal Chief and Chairman James
Billie accepted federal funds on the Tribe's behalf. This implied waiver argument has two parts. First,

Sanderlin contends that Chief Billie acted with actual or apparent authority to waive the Tribe's sovereign
immunity when he entered into contracts with the Government for the receipt by the Tribe of federal funds.

Second, Sanderlin contends that by entering into these contracts—which required the Tribe to refrain from

discrimination on the basis of disability—Chief Billie specifically waived the Tribe's sovereign immunity

from suits under the Rehabilitation Act.
        We are unpersuaded. "The Supreme Court has made it plain that waivers of tribal sovereign

immunity cannot be implied on the basis of a tribe's actions, but must be unequivocally expressed." Seminole

Tribe, 181 F.3d at 1243. Although the Court has expressed some skepticism regarding the current expansive

state of tribal sovereign immunity, it has declined to rewrite its existing case law and has instead deferred to

Congress to alter or narrow the bounds of that immunity. See Kiowa, 523 U.S. at 758, 118 S.Ct. at 1704

(noting that "in our interdependent and mobile society, ... tribal immunity extends beyond what is needed to
safeguard tribal self-governance," but declining to revisit the broad grant of immunity afforded by prior

decisions). Sanderlin has not presented any evidence sufficient to show that Seminole Tribe expressly and
unmistakably waived its right to sovereign immunity from suit. The evidence is all to the contrary.

        Sanderlin points to the following four transactions in which he says Chief Billie, acting as an agent
of the Tribe, bound the Tribe in contracts with the Government that waived the Tribe's immunity for
Rehabilitation Act claims.

        One, in July 1995, the Government awarded the Tribe $189,000 for a drug elimination program.
Prior to disbursement, the Government required the Tribe to agree to "prohibit discrimination against

handicapped individuals under Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794) and

implementing regulations at 24 C.F.R. Part 8."
        Two, in September 1997, the Government approved the Tribe's request for a Child Care and

Development Fund for the period October 1, 1997 through September 30, 1999. By signing the funding
request, Chief Billie assured the Government that the Tribe "will comply with section 504 of the

Rehabilitation Act ... and all requirements imposed by or pursuant to the Regulation of the Department of

Health and Human Services ...," to the end that, "in accordance with Section 504 of that Act and the

regulations, no otherwise qualified handicapped individual ... shall, solely by reason of his handicap, be
excluded from participation in, be denied the benefit of, or be subjected to discrimination under any program
or activity for which the Applicant receives Federal financial assistance from the Department."

        Three, in June 1997, the Government approved the Tribe as a recipient of Head Start grant funds
subject to the terms, conditions and requirements of the application. In his application Chief Billie had

assured the Government that the Tribe "will comply with Section 504 of the Rehabilitation Act ..., which

prohibits discrimination on the basis of handicaps."
        Finally, in February 1998, the Bureau of Indian Affairs agreed to give the Seminole Department of

Law Enforcement $320,041 upon the condition that the services funded were to be performed in accordance

with, inter alia, federal law.

        Sanderlin argues that by accepting federal funds, and agreeing as a condition of their receipt to
comply with the Act, Chief Billie voluntarily waived the Tribe's sovereign immunity with respect to disability

discrimination suits under the Act. We are unconvinced, however, that the Tribe gave Chief Billie actual or

apparent authority to enter into contracts with the Government that would waive the Tribe's sovereign
immunity for Rehabilitation Act suits. Tribal Ordinance C-01-95 deals specifically with the Tribe's sovereign

immunity and how a waiver may be effected by tribal leaders.1 The Ordinance provides in relevant part:

                WHEREAS, the Seminole Tribe of Florida, as an aspect of its sovereignty, is entitled to
        immunity from suit in all state and federal courts absent the clear, express and unequivocal consent
        of the Seminole Tribe of Florida or the clear, express and unequivocal consent of the United States
        Congress; and
                WHEREAS, the Seminole Tribe of Florida desires to make clear to all persons having
        business or otherwise dealing with the Seminole Tribe of Florida, its subordinate economic and
        governmental units, its tribal officials, employees and authorized agents that the Seminole Tribe of
        Florida does not under any circumstances intend to voluntarily waive its entitlement to immunity
        from suit in state and federal courts under the doctrine of tribal sovereign immunity absent strict and
        complete compliance with the procedures set forth below which shall be the exclusive method for
        effecting a voluntary tribal waiver of sovereign immunity; and
                 WHEREAS, the Tribal Council has reviewed this Ordinance and it is otherwise fully advised.

                 BE IT FURTHER ORDAINED: that the consent of the Seminole Tribe of Florida to waive
        its immunity from suit in any state or federal court may only be accomplished through the clear,
        express and unequivocal consent of the Seminole Tribe of Florida pursuant to a resolution duly
        enacted by the Tribal Council of the Seminole Tribe of Florida sitting in legal session. Any such
        resolution purporting to waive sovereign immunity as to the Seminole Tribe of Florida, any of its
        subordinate economic or governmental units or any of its tribal officials, employees or authorized
        agents shall specifically acknowledge that the Seminole Tribe of Florida is waiving its sovereign
        immunity on a limited basis and describe the purpose and extent to which such waiver applies. The
        failure of the Tribal Council resolution to contain such language shall render it ineffective to
        constitute a waiver of tribal sovereign immunity.



    1
    This ordinance was approved by the U.S. Department of the Interior's Bureau of Indian Affairs,
which supervises the Government's relationship with Native American tribes.
(emphasis added). In the same vein, Article V, section 9(a) of the Tribal Constitution states:

                No authorities contained in this Constitution may be delegated by the Seminole Tribal
        council to tribal officials, district councils, or associations to carry out any function for which the
        Tribal Council assumes primary responsibility, except by ordinance or resolution duly enacted by
        the Tribal council in legal session, and excepting also those specific requirements contained in the
        Bylaws of the Seminole Tribe of Florida.

        Sanderlin has not pointed to any duly-enacted tribal resolution purporting to effect a waiver in these

circumstances. Nor has Sanderlin pointed to any ordinance or resolution enacted by the Tribal Council
granting authority to Chief Billie to waive sovereign immunity for Rehabilitation Act suits on behalf of the

Tribe in connection with a request for federal funds. Indeed, according to Mary Jane Willie, Official Tribal
Clerk of the Seminole Tribe of Florida:

                 Based upon my search of the official records of the SEMINOLE TRIBE OF FLORIDA, there
        is no resolution, ordinance or other official document or record evidencing any voluntary consent on
        the part of the SEMINOLE TRIBE OF FLORIDA or any of its subordinate governmental and
        economic units to be subject to suit in any state or federal court for any claim brought by or on behalf
        of any present or former tribal employee relative to issues arising under the Rehabilitation Act of
        1973 or any other act relating to discrimination on the basis of race, religion, gender, national origin,
        age or disability arising under any federal or state statute.

Willie Aff. ¶ 4(b). Similarly, Tribal Council member Max Osceola states:
                 At no time and under no circumstances during my service as a Tribal Council member has
        the Tribal Council approved or been requested to consider waiving its sovereign immunity in favor
        of any employee or former employee or any other person relative to any alleged violation arising
        under the Rehabilitation Act of 1973. To the best of my knowledge, at no time prior to my service
        as a Tribal Council member did any prior Tribal Council agree to waive the SEMINOLE TRIBE's
        sovereign immunity relative to alleged violations of the Rehabilitation Act of 1973.
Osceola Aff. ¶ 14(b).
         Chief Billie did not have actual or apparent authority to waive voluntarily the Tribe's sovereign

immunity from Rehabilitation Act suits. Chief Billie did not somehow become vested with the power to
waive that immunity simply because he had the actual or apparent authority to sign applications on behalf

of the Tribe for federal funding. Such a finding would be directly contrary to the explicit provisions of the

Tribal Constitution and Tribal Ordinance C-01-95 which expressly set forth how, when, through whom, and

under what circumstances the Seminole Tribe may voluntarily waive its immunity. Not one of the Florida
law cases cited by Sanderlin discusses agency principles as they might be applied to a Native American tribe's

assertion of sovereign immunity in a lawsuit in a federal court arising under federal law. Extending authority

to waive sovereign immunity to a single individual, at least in this context, would be directly contrary to the
Supreme Court's clear statement that "a waiver of sovereign immunity 'cannot be implied but must be

unequivocally expressed.' " Santa Clara Pueblo v. Martinez, 436 U.S. 49, 58, 98 S.Ct. 1670, 56 L.Ed.2d 106
(1978) (quoting United States v. Testan, 424 U.S. 392, 399, 96 S.Ct. 948, 953, 47 L.Ed.2d 114 (1976)).

        There is a further flaw in Sanderlin's waiver argument. The Tribe argues that even if Chief Billie

were somehow acting with the authority to waive the Tribe's immunity from Rehabilitation Act suits, the
applications for federal funds in which he agreed that the Tribe would follow federal civil rights laws did not

effect such a waiver. According to the Tribe, a certification or assurance of compliance given by or on behalf
of a Native American tribe with respect to certain laws is not tantamount to a clear and unmistakable waiver

of tribal sovereign immunity with regard to a claim brought under such laws.

        The Tribe points for support to Dillon v. Yankton Sioux Tribe Housing Authority, 144 F.3d 581 (8th

Cir.1998). In Dillon the plaintiff alleged that the defendant tribe fired him on the basis of race in violation

of federal civil rights statutes. The tribe moved to dismiss on the ground of sovereign immunity. As does
Sanderlin in this case, Dillon argued that "because the Authority receives federal financial assistance from

the Department of Housing and Urban Development (HUD), and thereby must agree to comply with federal
civil rights laws, it has waived sovereign immunity.... [I]t would be incongruous for the Authority to agree

to follow federal law, yet shield itself from suit in federal court." 144 F.3d at 583. The Eighth Circuit
rejected this argument, holding that the taking of federal funds, even when accompanied by an agreement not
to discriminate in violation of federal laws, does not necessarily effect a waiver of tribal sovereign immunity

for suits brought under those laws.
                 Dillon suggests that because the Authority entered into an agreement with HUD and
        promised to abide by various civil rights statutes, it effectively waived its sovereign immunity. In
        its agreement with HUD, the contract signed by the Authority specifically provides that "[a]n Indian
        Housing Authority established pursuant to tribal law shall comply with applicable civil rights
        requirements, as set forth in Title 24 of the Code of Federal Regulations." [ ] There is no provision
        in these regulations, however, mandating a waiver of sovereign immunity when a tribal housing
        authority enters into an agreement with HUD. Because the Authority did not explicitly waive its
        sovereign immunity, we lack jurisdiction to hear this dispute.

144 F.3d at 584.

        This reasoning is sound. Even if Chief Billie did have authority to waive the Tribe's sovereign
immunity from Rehabilitation Act suits, there is no evidence that he did so in this case. The contracts for

federal financial assistance in which Billie promised that the Tribe would not discriminate in violation of
federal civil rights laws merely convey a promise not to discriminate. They in no way constitute an express

and unequivocal waiver of sovereign immunity and consent to be sued in federal court on the specific claim

alleged by Sanderlin. See id. The Tribe, simply put, did not voluntarily waive its sovereign immunity.

                                                      B.
         We are equally unconvinced by Sanderlin's argument that Congress abrogated the Tribe's sovereign

immunity by enacting certain provisions of the Rehabilitation Act. "Congress may abrogate a sovereign's

immunity only by using statutory language that makes its intention unmistakably clear." Seminole Tribe, 181

F.3d at 1242; see also Florida Paraplegic Ass'n, 166 F.3d at 1131 ("Congress abrogates tribal immunity only

where the definitive language of the statute itself states an intent either to abolish Indian tribes' common law
immunity or to subject tribes to suit under the act."). Sanderlin argues that through the Rehabilitation Act

Congress made the acceptance of federal funds conditional upon a waiver of sovereign immunity. He relies

for support on two cases that have no precedential effect on this court: Cruz v. Ysleta Del Sur Tribal Council,

842 F.Supp. 934 (W.D.Tex.1993), and Frost v. Seminole Tribe of Florida, No. 94-7001-CIV-Roettger

(S.D.Fla. July 3, 1995) (unpub.op). As discussed below, these cases—like Sanderlin's own argument—appear
to misconstrue the relevant statutory language.
        In relevant part, the Rehabilitation Act prohibits discrimination based on disability in any program

or activity receiving federal financial assistance. See 29 U.S.C. § 794(a). The Act defines "program or

activity" to include "a department, agency, special purpose district, or other instrumentality of a State or of

a local government." Id. § 794(b)(1)(A). The Act defines "local agency" as:

        an agency of a unit of general local government or of an Indian tribe (or combination of such units
        or tribes) which has an agreement with the designated State agency to conduct a vocational
        rehabilitation program under the supervision of such State agency in accordance with the State plan
        approved under section 721 of this title. Nothing in the preceding sentence of this paragraph or in
        section 721 of this title shall be construed to prevent the local agency from arranging to utilize
        another local public or nonprofit agency to provide vocational rehabilitation services if such an
        arrangement is made part of the agreement specified in this paragraph.

29 U.S.C. § 705(24) (emphasis added).2
        Sanderlin contends that a Native American tribe such as the Defendant (or more accurately, the

SDLE) is by definition a "local agency" subject to the Act. That is also the key assumption made by the

district courts in Cruz and Frost. In fact, however, not all Native American tribes or subdivisions thereof are

deemed a local agency. Rather, the definition only extends to "an agency of ... an Indian tribe ... which has

an agreement with the designated State agency to conduct a vocational rehabilitation program under the

supervision of such State agency in accordance with the Sate plan approved under section 721 of this title."



    2
     Section § 721 states in pertinent part: "To be eligible to participate in programs under this
subchapter [29 U.S.C.A. § 720, et seq.], a State shall submit to the Commissioner a State plan for
vocational rehabilitation services that meets the requirements of this section, on the same date that the
State submits a State plan under section 2822 of this title." 29 U.S.C. § 721(a)(1)(A).
Id. (emphasis added).

        There is no evidence that the Tribe or any subdivision thereof has an agreement with a state agency

for a vocational rehabilitation program pursuant to § 721. On the contrary, the Tribe presents several
affidavits in support of the proposition that it does not have any agreements with any state agency to conduct

a vocational rehabilitation program under the supervision of the state agency in accordance with a state plan
approved under § 721. Willie states in her affidavit that:

                 Based on my search of the official records of the SEMINOLE TRIBE OF FLORIDA, there
        is no resolution, ordinance or other official document or record which evidences that the SEMINOLE
        TRIBE OF FLORIDA has any agreement with any state agency of the State of Florida or any other
        state designated pursuant to 29 U.S.C. § 721 to conduct a vocational rehabilitation program under
        the supervision of such state agency in accordance with a state plan approved under 29 U.S.C. § 721.
Willie Aff. ¶ 4(a). Similarly, Osceola states in his affidavit:

                 At no time and under no circumstances during my service as a Tribal council member was
        the Tribal Council of the SEMINOLE TRIBE requested to consider approving any agreement with
        any state agency of any state designated pursuant to 29 U.S.C. § 721(a)(1) to conduct a vocational
        rehabilitation program under the supervision of such state agency in accordance with any state plan
        approved under 29 U.S .C. § 721. To the best of my knowledge, at no time prior to my service as
        a Tribal Council member was the Tribal Council ever asked to consider approving such an
        agreement.
Osceola Aff. ¶ 14(a). The Tribe, therefore, is not within the scope of those entities as to which Congress may
have sought to abrogate sovereign immunity.

        Cruz and Frost are unhelpful to Sanderlin because those decisions appear to ignore the full definition

of "local agency," focusing instead solely on the reference to "Indian tribe." In Cruz, the plaintiff sued the

Tigua Indian Tribe alleging that the tribe discriminated against her in violation of the Rehabilitation Act. The
tribe moved to dismiss for sovereign immunity. The district court, with virtually no analysis, held that "the

claim of tribal immunity cannot be sustained." 842 F.Supp. at 935. The only reasoning the court gave for
its conclusion was that the term local agency is defined by the Act to include an Indian tribe. Likewise in

Frost, the plaintiff alleged that the Seminole Tribe discharged her from her job in the Seminole Indian Bingo

Hall because of a disability in violation of the Rehabilitation Act. The district court denied the tribe's motion

to dismiss, following Cruz and stating that "[h]aving expressly mentioned Indian tribes by including agencies

of Indian tribes within the definition of local agencies, Congress has expressed a clear intent to invade tribal
independence in the Rehabilitation Act of 1973, as amended. Accordingly, Congress has waived tribal

immunity." Order at 2. For the reasons discussed above, that logic is incomplete because it appears to ignore

the full definition of local agency.
         Sanderlin, for his part, does not actually assert that the Tribe conducted a vocational rehabilitation

program under the supervision of the state, but insists that the Tribe nevertheless comes within the definition
of local agency because it requested Government funds for its Head Start program to facilitate the hiring of

a Disability Coordinator. Without any explanation, Sanderlin states that the hiring of a disability coordinator

"clearly constitutes 'utilizing another local public or nonprofit agency to provide rehabilitation services.' "

This argument is to no end. The language highlighted by Sanderlin is not part of the definition of local
agency, but rather is derived from the additional clause in § 705(24), which refers to the definitional sentence

and then adds as a caveat: "Nothing in the preceding sentence ... shall be construed to prevent the local
agency from arranging to utilize another local public or nonprofit agency to provide vocational rehabilitation

services ...." This language does not purport to expand the definition of local agency in the manner Sanderlin

suggests. In any event, to the extent that the relevant language of the Rehabilitation Act is ambiguous as to

its coverage and effect on tribal sovereignty, any ambiguity must be resolved in favor of the Tribe. See White

Mountain Apache Tribe v. Bracker, 448 U.S. 136, 143-44, 100 S.Ct. 2578, 2584, 65 L.Ed.2d 665 (1980)

("Ambiguities in federal law have been construed generously in order to comport with ... traditional notions

of sovereignty and with the federal policy of encouraging tribal independence."); Seminole Tribe, 181 F.3d

at 1242 ("ambiguities in federal laws implicating Indian rights must be resolved in the Indians' favor").
         Sanderlin has pointed to no express provision in the Rehabilitation Act unmistakably demonstrating
that Congress intended to abrogate tribal sovereign immunity in these circumstances. In the absence of such

an unequivocal expression of legislative intent to abrogate, this Court must find the Tribe is protected by

sovereign immunity. See Santa Clara Pueblo, 436 U.S. at 59, 98 S.Ct. 1670; Seminole Tribe, 181 F.3d at

1241-42 ("Congress abrogates tribal immunity only where the definitive language of the statute itself states

an intent either to abolish Indian tribes' common law immunity or to subject tribes to suit under the act").

This holding is entirely consistent with our precedent in related contexts. In Florida Paraplegic Association,

for example, we held that "[n]either the enforcement provision of Title III of the ADA nor the parallel section

of the Civil Rights Act specifically authorizes suits against Indian tribes who allegedly have violated the Acts'

substantive requirements [against disability discrimination].... Congress declined to abrogate Indian tribes'

sovereign immunity from suit either by direct statement in Title III itself or by reference to other statutes
having that effect. No support exists in the statute for a finding that Congress has waived tribal sovereign

immunity under Title III of the ADA." 166 F.3d at 1132.
        Sanderlin asserts in a footnote that the Court should find Congressional abrogation in this case by

interpreting the Rehabilitation Act to be a statute of broad general application that must be read to cover, inter

alia, Native American tribes. For this argument he relies on Federal Power Commission v. Tuscarora Indian

Nation, 362 U.S. 99, 80 S.Ct. 543, 4 L.Ed.2d 584 (1960). Tuscarora involved whether the Power Authority

of the State of New York could take by eminent domain a portion of the Tuscarora's lands pursuant to a

federal license issued to the power authority to condemn lands in accordance with the conditions of the
Federal Power Act. The Supreme Court addressed whether section 21 of that statute, which authorized the

condemnation of lands or property of others necessary to the construction, maintenance, or operation of any

licensed project, applied to Native American lands. The Court held that the eminent domain powers of the
statute did apply. According to the Court: "[I]t is now well settled by many decisions of this Court that a

general statute in terms applying to all persons includes Indians and their property interests." Id. at 116, 80

S.Ct. 543.

        The bare proposition that broad general statutes have application to Native American tribes does not
squarely resolve whether there was an abrogation of tribal immunity in this particular instance. First, as

explained above, case law since Tuscarora has made clear that any purported abrogation must be express and

unequivocal. See, e.g., Florida Paraplegic Ass'n, 166 F.3d at 1130-34 (holding that the absence of any

reference to the amenity of Native American tribes to suits under the ADA meant that the statute did not

abrogate tribal sovereign immunity, notwithstanding Tuscarora ). Second, unlike section 21 of the Federal

Power Act at issue in Tuscarora, in this case the Rehabilitation Act does expressly reference when the Act

is to apply to Native American tribes; and by its terms, the Act does not apply to those tribes that do not have

an agreement with a designated state agency to conduct a vocational rehabilitation program. We cannot say
that Congress abrogated tribal immunity in this instance. Accordingly, the Tribe's sovereign immunity

deprives the district court of subject matter jurisdiction over Sanderlin's complaint.
                                                       IV.

         Sanderlin raises two other issues on appeal. First, he challenges the district court's denial of his

motion for reconsideration. "Motions for reconsideration should not be used to raise legal arguments which

could and should have been made before the judgement was issued. Denial of a motion for reconsideration
is 'especially sound[ ] when the party has failed to articulate any reason for the failure to raise the issue at an

earlier stage in the litigation.' " Lockard, 163 F.3d at 1267 (quoting O'Neal v. Kennamer, 958 F.2d 1044,
1047 (11th Cir.1992)).

        Sanderlin argues the district court abused its discretion in denying his motion to reconsider, in which
he asked the court to take into account admissions made by the Tribe in response to his motion to compel.

Sanderlin argues that in its response the Tribe admitted that it contracts to perform services for the

Government. Sanderlin contends that these admissions were unavailable to the district court prior to its order
dismissing the complaint, and would have altered that ruling if considered.

        There are several defects in Sanderlin's position. To begin with, it is not at all clear how the Tribe's

supposed admissions in its response to Sanderlin's motion to compel are relevant to the jurisdictional

question. In its response the Tribe simply stated:
                Any federal money referred to in the [Tribe's 1998] Budget is merely a projected possible
        source of earned income pursuant to contacts between the SEMINOLE TRIBE and the federal
        government under Public Law 93-638 under which the SEMINOLE TRIBE is paid to assume duties
        previously provided by the federal government. Under so-called 638 Contracts the SEMINOLE
        TRIBE is deemed to be a part of the federal government.
                In short, the 1998 Budget of the SEMINOLE TRIBE filed under seal for in camera review
        does not contain information regarding the application or receipt of federal financial assistance funds
        and as Sanderlin's theory of jurisdiction rests on the receipt of federal financial assistance funds and
        as discovery is limited to jurisdiction, Sanderlin's demand for the 1998 Budget is clearly beyond the
        purview of allowable discovery in this matter.
        The fact that the Tribe may have received federal funds pursuant to a "638" contract does not affect

the analysis here, which concerns whether the Tribe waived its sovereign immunity for Rehabilitation Act
suits or whether Congress in the Act abrogated tribal immunity for suits brought under the Act. Moreover,
the district court had ample time to consider the significance of the Tribe's "admissions" because in actuality

the Tribe's response was filed before the district court entered its order of dismissal.3 Although Sanderlin

suggests that his motion to reconsider presented the district court with new evidence, that suggestion is

unfounded. Cf. Mays v. United States Postal Serv., 122 F.3d 43, 46 (11th Cir.1997) (per curiam) (holding

that where a party attempts to introduce previously unsubmitted evidence as part of a motion to reconsider,

the court should not grant relief absent some showing that the evidence was unavailable during the pendency
of the original motion). The district court did not commit reversible error by denying Sanderlin's motion for

reconsideration.

         Sanderlin's final objection on appeal concerns the district court's denial as moot of his motion to



    3
    The Tribe's response to the motion to compel was filed on December 14, 1999. The district court
dismissed the case and denied all pending motions on December 21, 1999.
compel the Tribe to produce the 1998 tribal budget. In Request No. 3 of his Request for Production,
Sanderlin sought "[a]ny and all Budgets and/or Accountings which reflect receipt of United States

Government financial assistance funds by the Seminole Tribe of Florida for the years 1994 to the present."4

The Tribe responded to the request but did not produce its budget for 1998, prompting Sanderlin to file his

motion. Thereafter, the Tribe provided its 1998 budget to the district court for an in camera review. The
Tribe adhered to its argument, however, that the 1998 budget was unresponsive to Request No. 3 because the

budget did not reflect the receipt of any federal financial assistance.5

        We find no reversible error in the district court's handling of Sanderlin's motion. The district court

had adequate opportunity to examine the 1998 tribal budget (which it possessed for in camera review) and
to determine whether that document was responsive to Sanderlin's request, and more to the point, whether

it would affect the jurisdictional analysis. If the district court felt that the budget would have altered its

decision to dismiss the case, we are confident that the court would have considered it further. For our part,
the 1998 budget does not appear to be either clearly responsive to the production request or decisive of the

dispositive threshold question of jurisdiction. See Burger King, 169 F.3d at 1320 (" '[A] district court can

deny a motion to compel further discovery if it concludes that the questions are irrelevant' ") (quoting

Commercial Union Ins. Co. v. Westrope, 730 F.2d 729, 732 (11th Cir.1984)).

        For all of the foregoing reasons, the district court properly dismissed this action for lack of

jurisdiction, and did not commit reversible error by denying Sanderlin's motion for reconsideration and his
motion to compel. We therefore affirm.

        AFFIRMED.




    4
     By mutual consent, the parties agreed to limit the scope of Sanderlin's document requests to 1998,
the year during which Sanderlin was discharged.
    5
     The Tribe argued (as it does now on appeal) that the 1998 budget was unresponsive to Sanderlin's
discovery request because the budget does not refer to the receipt of federal financial assistance, and only
makes reference to anticipated but as-yet-unreceived federal funds pursuant to 638 contracts with the
Government.